NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-21 and 23-25 are presented for examination. Applicant filed a reply to non-final Office action on 06/10/2021 amending claims 1, 4-7, 9-11, 14-16, and 19-21. In light of Applicant’s amendments and Examiner’s Amendment below, Examiner withdraws all the previous rejections and finds claims 1-21 and 23-25 allowable. Therefore, claims 1-21 and 23-25 are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Patent Agent Salvatore Barbieri on June 15, 2021.

IN THE CLAIMS:

1.	(Currently Amended) A system for acquiring and verifying information, the system comprising: 
a server processor; [[and]] 
a server memory comprising a sequence of instructions which when executed by the server processor configure the server processor to: 
receive, from a smart card wallet associated with a reviewer, a transaction invoice;
store, in a data store, the transaction invoice; 
obtain, from the data store, at least one attribute associated with the transaction invoice; 
obtain, from the data store, at least one keyword associated with the at least one attribute; 
obtain, from a machine learning library, at least one contextual review form parameter associated with the at least one keyword, the at least one contextual review form parameter logically associated with a type of product or service listed in the transaction invoice, wherein the machine learning library is configured to: 
maintain a corpus of information it discovers from at least one of: 
contextual review form parameters used in past received reviews, or contextual review form parameters defined or selected by users when customizing review forms; 
a product or a service listed in the transaction invoice; and 
update, responsive to the changes, a lookup table of keywords and associated contextual review form parameters; 
generate [[the]] a contextual review form comprising the at least one parameter logically associated with the type of product or service listed in the transaction invoice; 
send, to the smart card wallet, the contextual review form; 
receive, from the smart card wallet, the contextual review form with review details data; 
normalize the review details data, wherein the server processor is configured to: 
parse the review details data for meaningful information; Page 2 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
extract metadata from the review details data; and 
map the parsed information to internal data structures; 
determine an identity of the reviewer; 
classify the normalized data based on the identity of the reviewer and the extracted metadata; and 
store the classified normalized data, wherein the corpus of information maintained by the machine learning library is updated responsive to the storing of the classified normalized data; and 
the smart card wallet comprising: 
a jacket of sufficient size to fit at least one smart card; 
at least one communication interface for communicating with the at least one smart card, and for communicating with the server; 

a smart card wallet processor; and 
a smart card wallet memory comprising a sequence of instructions which when executed by the smart card wallet processor configure the smart card wallet processor to:
store the transaction invoice; 
send, to the server processor, the request for the contextual review form;
receive, from the server processor, the contextual review form; and 
send, to the server processor, the contextual review form with the review details data.

2.	(Previously Presented) The system as claimed in claim 1, wherein the server processor is configured to: 
receive a request for the normalized data; 
display the normalized data; and 
display an overall score associated with the normalized data.
  
3. 	(Previously Presented) The system as claimed in claim 2, wherein: 
the overall score comprises a combination of an average subject matter expert score and an average common person score; and 
the server processor is configured to: Page 3 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021
maintain a cumulative subject matter expert score used to determine the average subject matter expert score; and 
maintain a cumulative average person score used to determine the average person score.

4. 	(Previously Presented) The system as claimed in claim 3, wherein to classify the normalized data, the server processor is configured to perform at least one of: 
where the reviewer is a subject matter expert: 
determine that the reviewer is the subject matter expert; 
assign a subject matter expert score to the normalized data; and 
store the subject matter expert score with the normalized data; or 
where the reviewer is a common person: 
determine that the reviewer is the common person; 
assign a common person score to the normalized data; and 
store the common person score with the normalized data. 
 
5. 	(Previously Presented) The system as claimed in claim 1, wherein to classify the normalized data, the server processor is configured to: 
determine one or more attributes associated with the normalized data; 
assign an identifier to each of the one or more attributes associated with the normalized data; and 
store the normalized data with the identifiers in the data store.  

6.	(Currently Amended) The system as claimed in claim 1, wherein the server processor is configured to: 
send, to the smart card wallet, a validation message to confirm the identity of the reviewer;

associate, based on the message, the contextual review form with review details of the reviewer.
  
7.	(Currently Amended) The system as claimed in claim 1, wherein the server processor is configured to: Page 4 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
receive an appraisal of a review from a third party device; 
send, to the third party device, a validation message to confirm [[the]] an identity of a third party associated with the third party device; 
receive, from the third party device, a response message that confirms the identity of the third party; and 
associate, based on the response message, the contextual review form with review details with the appraisal.  

8.	(Currently Amended) The system as claimed in claim 1, wherein the smart card wallet processor is configured to track spending usage of each of the at least one smart card stored in the smart card wallet, the smart card wallet processor configured to: 
maintain a balance for each of the at least one smart card; and 
display a recommendation to use the at least one smart card having a maximum credit window.  


calculate a rating score for the product or the service listed in the transaction invoice based on at least one of: 
a list of parameters that have been evaluated in the past received reviews; 
a number of positive rated parameters from common people; 
a number of negative rated parameters from common people; 
a number of positive rated parameters from subject matter experts; or 
a number of negative rated parameters from subject matter experts. 
 
10.	(Currently Amended) The system as claimed in claim 1, wherein the server processor is configured to: 
determine a score for [[the]] a review, wherein the score is determined based on at least one of the following: 
a number of [[the]] parameters in the review that have been graded; 
a negative rating that is reflected across different categories of [[the]] a product or a service provided by a supplier; Page 5 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
a background of a reviewer of a review form; 
a number of reviews submitted by the reviewer; 
a number of reviews submitted by the reviewer that have been endorsed; 
a number of reviews submitted by the reviewer that have been rejected; or 
a number of false reviews previously submitted by the reviewer; and 
one of: 

the background of the reviewer is an expert, and a rating of the review is raised by a second factor; or 
the background of the reviewer is a fake reviewer, and the review is discarded. 
 
11. 	(Currently Amended) A computer-implemented method of acquiring and verifying information, the method comprising: 
storing, at a smart card memory of a smart card wallet associated with a reviewer, a transaction invoice; 
receiving, by a server processor from a smart card wallet processor of the smart card wallet, [[a]] the transaction invoice; 
storing, in a data store, the transaction invoice; 
obtaining, by the server processor from [[a]] the data store, at least one attribute associated with the transaction invoice; 
obtaining, by the server processor from the data store, at least one keyword associated with the at least one attribute; 
obtaining, by the server processor from a machine learning library, at least one contextual review form parameter associated with the at least one keyword, the at least one contextual review form parameter logically associated with a type of product or service listed in the transaction invoice, wherein the machine learning library: 
maintains a corpus of information it discovers from at least one of: 
contextual review form parameters used in past received reviews, or 

detects changes made by reviewers to past contextual review form parameters for [[the]] a product or a service listed in the transaction invoice; and 
updates, responsive to the changes, a lookup table of keywords and associated contextual review form parameters; 
generating, by the server processor, [[the]] a contextual review form comprising the at least one parameter logically associated with the type of product or service listed in the transaction invoice; 
sending, from the server processor to the smart card wallet processor, the contextual review form; 
receiving, by the server processor from the smart card wallet processor, the contextual review form with review details data; 
normalizing, by the server processor, the review details data, said normalizing comprising:
parsing, by the server processor, the review details data for meaningful information;
extracting, by the server processor, metadata from the review details data; and
mapping, by the server processor, the parsed information to internal data structures;
determining, by the server processor, an identity of the reviewer; 
classifying, by the server processor, the normalized data based on the identity of the reviewer and the extracted metadata; and 
storing, by the server processor in a memory, the classified normalized data, wherein the corpus of information maintained by the machine learning library is updated responsive to the storing of the classified normalized data. 

12. 	(Previously Presented) The method as claimed in claim 11, comprising: 
receiving, by the server processor, a request for the normalized data; 
displaying, by the server processor on a display, the normalized data; and Page 7 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
displaying, by the server processor on the display, an overall score associated with the normalized data.  

13. 	(Previously Presented) The method as claimed in claim 12, wherein: 
the overall score comprises a combination of an average subject matter expert score and an average common person score; and 
comprising: 
maintaining, by the server processor, a cumulative subject matter expert score used to determine the average subject matter expert score; and 
maintaining, by the server processor, a cumulative average person score used to determine the average person score. 
 
14. 	(Previously Presented) The method as claimed in claim 13, wherein classifying the normalized data comprises at least one of: 
where the reviewer is a subject matter expert: 
determining, by the server processor, that the reviewer is the subject matter expert;
assigning, by the server processor, a subject matter expert score to the normalized data; and 

where the reviewer is a common person: 
determining, by the server processor, that the reviewer is the common person;
assigning, by the server processor, a common person score to the normalized data;
and 
storing, by the server processor in the memory, the common person score with the normalized data.  

15. 	(Currently Amended) The method as claimed in claim 11, wherein classifying the normalized data comprises: 
determining, by the server processor, one or more attributes associated with the normalized data; 
assigning, by the server processor, an identifier to each of the one or more attributes associated with the normalized data; and Page 8 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
storing, by the server processor in a memory, the normalized data with its identifiers in the data store.  

16. 	(Currently Amended) The method as claimed in claim 11, comprising: 
sending, from the server processor to the smart card wallet processor, a validation message to confirm the identity of the reviewer; 
receiving, by the server processor from the smart card wallet processor, a response message that confirms the identity of the reviewer; and 
message, the contextual review form with review details of the reviewer.  

17. 	(Currently Amended) The method as claimed in claim 11, comprising: 
receiving, by the server processor, an appraisal of a review from a third party; 
sending, from the server processor to a customer device associated with the third party, a validation message to confirm [[the]] an identity of the third party; 
receiving, by the server processor from the customer device associated with the third party, a response message that confirms the identity of the third party; and 
associating, by the server processor, based on the response message, the contextual review form with review details with the appraisal. 
 
18. 	(Currently Amended) The method as claimed in claim 11, comprising: 
tracking, by the smart card wallet processor, spending usage of each of at least one smart card stored in the smart card wallet, the tracking comprising: 
maintaining, by the smart card wallet processor in the smart card wallet memory, a balance for each of the at least one smart card; and 
displaying, by the smart card wallet processor on [[the]] a smart card wallet display, a recommendation to use the at least one smart card having a maximum credit window.


  

calculating, at the server processor, a rating score for the product or the service listed in the transaction invoice based on at least one of: Page 9 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
a list of parameters that have been evaluated in the past received reviews; 
a number of positive rated parameters from common people; 
a number of negative rated parameters from common people; 
a number of positive rated parameters from subject matter experts; or 
a number of negative rated parameters from subject matter experts.
  
20.	(Currently Amended) The method as claimed in claim 11, comprising determining a score for [[the]] a review, wherein the score is determined based on at least one of the following: 
a number of [[the]] parameters in the review that have been graded; 
a negative rating that is reflected across different categories of [[the]] a product or a service provided by the supplier; 
a background of a reviewer of a review form; 
a number of reviews submitted by the reviewer; 
a number of reviews submitted by the reviewer that have been endorsed; 
a number of reviews submitted by the reviewer that have been rejected; or 
a number of false reviews previously submitted by the reviewer; and 
one of: 
the background of the reviewer is a common person, and a rating of the review is raised by a first factor; 

 the background of the reviewer is a fake reviewer, and the review is discarded. 
 
21. 	(Currently Amended) A non-transitory computer-readable storage medium having instructions thereon which when executed by a processor perform a method of acquiring and verifying information, the method comprising: 
storing, at a smart card memory of a smart card wallet associated with a reviewer, a transaction invoice; 
receiving, [[at]] by a server processor from a smart card wallet processor of the smart card wallet, [[a]] the transaction invoice; 
storing, in a data store, the transaction invoice; Page 10 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
obtaining, [[at]] by the server processor from [[a]] the data store, at least one attribute associated with the transaction invoice; 
obtaining, [[at]] by the server processor from the data store, at least one keyword associated with the at least one attribute; 
obtaining, [[at]] by the server processor from a machine learning library, at least one contextual review form parameter associated with the at least one keyword, the at least one contextual review form parameter logically associated with a type of product or service listed in the transaction invoice, wherein the machine learning library: 
maintains a corpus of information it discovers from at least one of: 
contextual review form parameters used in past received reviews, or 

detects changes made by reviewers to past contextual review form parameters for [[the]] a product or a service listed in the transaction invoice; and 
updates, responsive to the changes, a lookup table of keywords and associated contextual review form parameters; 
generating, [[at]] by the server processor, [[the]] a contextual review form comprising the at least one parameter logically associated with the type of product or service listed in the transaction invoice; 
sending, from the server processor to the smart card wallet processor, the contextual review form; 
receiving, [[at]] by the server processor from the smart card wallet processor, the contextual review form with review details data; 
normalizing the review details data, said normalizing comprising: 
parsing the review details data for meaningful information; 
extracting metadata from the review details data; and 
mapping the parsed information to internal data structures; 
determining, by the server processor, an identity of the reviewer of the data; 
classifying, by the server processor, the normalized data based on the identity of the reviewer and the extracted metadata; and 
storing, by the server processor, the classified normalized data, wherein the corpus of information maintained by the machine learning library is updated responsive to the storing of the classified normalized data.

22. 	(Cancelled) 
 
23. 	(Currently Amended) The method as claimed in claim 11, comprising: 
obtaining, by the server processor, the type of product or service; 
selecting, by the server processor, the parameters logically associated with the type of product or service; and 
auto-populating, by the server processor, the contextual review form with the parameters logically associated with the type of product or service. 
 
24.	 (Previously Presented) The method as claimed in claim 11, further comprising: 
providing an option for the reviewer to change a parameter in the contextual review form. 
 
25.	(Currently Amended) The system as claimed in claim 1, wherein the smart card wallet processor is configured to: 
receive, from a smart card inserted in the jacket, purchase details of recent purchases made using the smart card, wherein the smart card wallet houses the smart card, the smart card comprising a plurality of cards; 
receive, from the server processor, purchase reviews of the recent purchases made; 
store the purchase details and the purchase reviews in the server memory; 
display the purchase details and the purchase reviews; and 
track spending usage of each of the plurality of cards stored in a memory of the smart card, the smart card wallet processor configured to: 

display a credit window for each of the plurality of cards; Page 12 of 15Appl. No. : 16/141,213Attorney Docket No.: 10205512-1US Amdt. Dated June 10, 2021 Reply to Office Action of March 12, 2021 
split [[the]] a payment among the different cards stored in [[a]] the memory of the smart card; and 
display redemption points or cash back on any of the plurality of cards stored in the memory of the smart card.

Allowable Subject Matter

Claims 1-21 and 23-25 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system, a method, and a non-transitory computer readable medium for acquiring and verifying online information.

35 USC § 101: The newly amended claims 1-21 and 23-25 overcome the previous § 101 rejection because following limitations integrate the abstract idea into a practical solution: “obtain, from the data store, at least one attribute associated with the transaction invoice; obtain, from the data store, at least one keyword associated with the at least one attribute; obtain, from a machine learning library, at least one contextual review form parameter associated with the at least one keyword, the at least one contextual review form parameter logically associated with a type of product or service listed in the transaction invoice, wherein the machine learning library is configured to: maintain a corpus of information it 

35 USC § 102 and § 103: The prior art of record, Schydlowsky (2017/0270572 A1) teaches generally a system, a method, and a non-transitory computer readable medium for acquiring and verifying online information. The prior art, however, fails to teach: “obtain, from the data store, at least one attribute associated with the transaction invoice; obtain, from the data store, at least one keyword associated with the at least one attribute; obtain, from a machine learning library, at least one contextual review form parameter associated 
 
These limitations can be found in the independent claims 1, 11, and 21. Therefore, independent claims 1, 11, and 21, are patent eligible under § 101, novel under § 102, and 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bray (WO 2017/115085 A1) discloses: “The application defines a list of predetermined review terms adapted to display (401) remotely a review form.”

Chiou et al. Building a Distributed, GPU-based Machine Learning Library. Electrical Engineering and Computer Sciences University of California at Berkeley Technical Report No. UCB/EECS-2016-113. May 17, 2016.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619